DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species 1, claims 1-12 in the reply filed on October 26, 2021 is acknowledged.  The traversal is on the ground(s) that there would be no undue burden on the Examiner to consider all the claims in the application.  This is not found persuasive because the examiner would have to not only have to search for the structure or alternate structures of other species/embodiments, but the method of manufacture as well.  A device and the method of making a device are two separate inventions.  The MPEP states that there can only be one patent per invention, hence one invention per application.
The requirement is still deemed proper and is therefore made FINAL.  Claims 13-20 have been withdrawn.  Action on the merits is as follows:

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,127,628 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	In regards to claim 1, 11,127,628 (claims 1 and 10) discloses a semiconductor device, comprising: a first semiconductor structure; and a first connecting structure comprising a first connecting insulating layer positioned on the first semiconductor structure, two first conductive layers positioned in the first connecting insulating layer, and a first porous layer positioned between the two first conductive layers; wherein a porosity of the first porous layer is between about 25% and about 100%.
	In regards to claim 2, 11,127,628 (claim 3) discloses wherein the first connecting insulating layer comprises a first bottom insulating layer positioned on the first semiconductor structure, and a first top insulating layer positioned on the first bottom insulating layer, wherein the two first conductive layers penetrate the first bottom insulating layer and the first top insulating layer, and the first porous layer penetrates the first top insulating layer and extends into the first bottom insulating layer.
	In regards to claim 3, 11,127,628 (claim 4) discloses wherein the two first conductive layers comprise two first portions positioned on the first semiconductor structure and two second portions positioned on the first portions, wherein a width of the second portions is greater than a width of the first portions.
	In regards to claim 4, 11,127,628 (claim 5) discloses further comprising a plurality of first top liners positioned on the first top insulating layer and surrounding the two second portions.
	In regards to claim 5, 11,127,628 (claim 6) discloses further comprising a plurality of first bottom liners positioned between the plurality of first top liners and the first top insulating 
	In regards to claim 6, 11,127,628 (claim 7) discloses wherein bottom surfaces of the plurality of first bottom liners are at a vertical level higher than a vertical level of a top surface of the first semiconductor structure.
	In regards to claim 7, 11,127,628 (claim 8) discloses further comprising a plurality of barrier layers positioned between the two first conductive layers and the plurality of first top liners, between the two first conductive layers and the plurality of first bottom liners, between the two first conductive layers and the first top insulating layer, between the two first conductive layers and the first bottom insulating layer, and between the two first conductive layers and the first semiconductor structure.
	In regards to claim 8, 11,127,628 (claims 3, 9) discloses wherein the first semiconductor structure comprises a plurality of first conductive features positioned below the first portions, wherein a width of the plurality of first conductive features is greater than a width of the first portions.
	In regards to claim 9,  11,127,628 (claim 1) discloses further comprising a second semiconductor structure positioned on the first connecting structure and comprising a plurality of second conductive features positioned on the second portions, wherein a width of the plurality of second conductive features is greater than the width of the second portions.
	In regards to claim 10,  11,127,628 (claims 1, 2) discloses further comprising a third porous layer positioned between the plurality of first top liners and the second semiconductor structure and surrounding the second portions, wherein a porosity of the third porous layer is between about 25% and about 50%.
	In regards to claim 11, 11,127,628 (claim 1) discloses further comprising a third porous layer positioned on the plurality of first top liners, and a fourth porous layer positioned between the third porous layer and the second semiconductor structure; wherein a porosity of the fourth porous layer is less than a porosity of the third porous layer.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SHIH (US 2021/0257290 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 
In regards to claims 1-9, SHIH (Fig. 10 and associated text) discloses the Applicant’s claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (Hu) (US 2021/0057309 A1) in view of Anderson et al. (Anderson) (US 2011/0049724 A1) in view of Blackwell et al. (Blackwell) (US 2014/0004358 A1).
	In regards to claim 1, Hu (Fig. 3D and associated text) discloses a semiconductor device (Fig. 3D), comprising: a first semiconductor structure (items 110 plus 120); and a first connecting structure (portion between item IF and the bottom of item PS1) comprising a first connecting insulating layer (item BD1 plus PS1) positioned on the first semiconductor structure (items 110 plus 120), two first conductive layers (items BC0-BC4) positioned in the first connecting insulating layer (item BD1 plus PS1), but does not specifically disclose a first porous layer positioned between the two first conductive layers; wherein a porosity of the first porous layer is between about 25% and about 100%. 
	Anderson (Fig. 5A and associated text) discloses a first porous layer (item 57) positioned between the two first conductive layers (items 34, 35, paragraph 34).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Hu with the teachings of Anderson for the purpose of decreasing parasitic capacitance between laterally adjacent conductive features.
	Hu as modified by Anderson does not specifically disclose wherein a porosity of the first porous layer is between about 25% and about 100%. 
	Blackwell discloses porous films of greater than 40% (paragraph 40).
(paragraph 28), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
Also, the applicant has not established the critical nature of the porosity being between 25% and about 100%.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.
	In regards to claim 2, Hu (Fig. 3D and associated text) as modified by Anderson (Fig. 5A and associated text) discloses wherein the first connecting insulating layer (item BD1 plus PS1) comprises a first bottom insulating layer (item PS1) positioned on the first semiconductor structure (items 110 plus 120), and a first top insulating layer (item BD1) positioned on the first bottom insulating layer (item PS1), wherein the two first conductive layers (items BC3, BC4) penetrate the first bottom insulating layer and the first top insulating layer (item PS1), and the (item 57, Anderson) penetrates the first top insulating layer (item BD1) and extends into the first bottom insulating layer (item PS1). 
	In regards to claims 3, Anderson (Fig. 5A and associated text) discloses wherein the two first conductive layers (items 34, 35) comprise two first portions (items 32, 33) positioned on the first semiconductor structure (item 12) and two second portions (items 34, 35) positioned on the first portions (items 32, 33), wherein a width of the second portions (items 34, 35) is greater than a width of the first portions (items 32, 33). 
	It would have been obvious to modify the invention to include conductive layers with first and second portions where the width of the second portions is greater than the width of the first portions, since such a modification would have involved a mere change in the shape/size of a component.  A change in shape/size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	In regards to claim 4, Hu (Fig. 3D and associated text) as modified by Anderson (Fig. 5A and associated text) discloses a plurality of first top liners (items 31, 37, Anderson) positioned on the first top insulating layer (item BD1, Hu) and surrounding the two second portions (items 34, 35). 
Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (Hu) (US 2021/0057309 A1) in view of Anderson et al. (Anderson) (US 2011/0049724 A1) in view of Blackwell et al. (Blackwell) (US 2014/0004358 A1) as applied to claims 1-4 above, and further in view of Fillipi et al. (Fillipi) (US 2006/0073695 A1).
	In regards to claim 5, Hu as modified by Anderson and Blackwell discloses all the claim limitations except a bottom liner.
	Fillipi (Figs. 5-8 and associated text) discloses a bottom liner (item 160) positioned between a first top liner (item 170) and the top insulating layer (item 200).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Hu as modified by Anderson and Blackwell with the teachings of Anderson for the purpose of additional sidewall protection.
	Therefore the combination of Hu as modified by Anderson, Blackwell and Fillipi discloses a plurality of first bottom liners positioned between the plurality of first top liners and the first top insulating layer, between the two first conductive layers and the first top insulating layer, between the two first conductive layers and the first bottom insulating layer, between the first porous layer and the first top insulating layer, and between the first porous layer and the first bottom insulating layer. 
	In regards to claim 6, Fillipi (Figs. 5-8 and associated text) discloses wherein bottom surfaces of the plurality of first bottom liners (item 160) are at a vertical level higher than a vertical level of a top surface of the first semiconductor structure (item 100). 
	In regards to claim 7, Hu as modified by Anderson, Blackwell and Fillipi (Figs. 5-8 and associated text) discloses a plurality of barrier layers (item 202, gap structure) positioned between the two first conductive layers and the plurality of first top liners, between the two first conductive layers and the plurality of first bottom liners, between the two first conductive layers and the first top insulating layer, between the two first conductive layers and the first bottom 
	In regards to claim 8, Hu (Fig. 3D and associated text) as modified by Anderson (Fig. 5A and associated text), Blackwell and Fillipi (Figs. 5-8 and associated text) discloses wherein the first semiconductor structure comprises a plurality of first conductive features (items Mt, Mt3) positioned below the first portions (items 32, 33, Anderson), wherein a width of the plurality of first conductive features (items Mt, Mt3) is greater than a width of the first portions (items 32, 33, Anderson). 
	In regards to claim 9, Hu (Fig. 3D and associated text) as modified by Anderson (Fig. 5A and associated text), Blackwell and Fillipi (Figs. 5-8 and associated text) discloses a second semiconductor structure (item T2) positioned on the first connecting structure and comprising a plurality of second conductive features (items Mt, Mt3) positioned on the second portions (items 34, 35, Anderson), wherein a width of the plurality of second conductive features (items Mt, Mt3) is greater than the width of the second portions (items 34, 35, Anderson). 
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        November 5, 2021